Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 28, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143995 & (37)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellant/                                                                                     Justices
            Cross-Appellee,
  v                                                                SC: 143995
                                                                   COA: 298504
                                                                   St. Joseph CC: 09-015865-FC
  MICHAEL EARL MCCLOUD, JR.,
             Defendant-Appellee/
             Cross-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the September 8, 2011
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered, and they are DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 28, 2012                      _________________________________________
         y0321                                                                Clerk